Citation Nr: 1002891	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.

2.  Entitlement to service connection for a left knee 
condition, to include as secondary to a right ankle 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for paraesophageal and 
hiatal hernia with gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for paraesophageal and 
hiatal hernia with GERD.  

5.  Entitlement to service connection for a right knee 
condition, to include as secondary to a right ankle 
condition.

6.  Entitlement to service connection for a low back 
condition, to include as secondary to a right ankle 
condition.

7.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to a jaw condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, dated in September 2006 and August 2008, which, inter 
alia, denied the Veteran's service connection and secondary 
service connection claims.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The Board notes that it obtained a translation of part of a 
service treatment record (STR) from July 1961.  The agency of 
original jurisdiction (AOJ) has not considered these records, 
and the Veteran has not signed a waiver of initial AOJ 
consideration for these records.  See 38 C.F.R. § 20.1304(c) 
(2008).  However, these records do not contain any relevant 
information regarding treatment for any of the conditions 
which the Veteran is currently seeking to have service-
connected.  Thus, these newly obtained STRs do not constitute 
additional evidence for which a written waiver would be 
required.  Id.  Furthermore, insofar as the translated record 
is relevant to the Veteran's paraesophageal and hiatal hernia 
claim, this claim is being reopened and remanded to the AOJ.  
As such, failure to remand for consideration of this evidence 
is irrelevant to the claims being decided at this time.

The issues of service connection and secondary service 
connection for paraesophageal and hiatal hernia with GERD, a 
left knee condition, a low back condition, and a cervical 
spine condition are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied the Veteran's claims for service 
connection for a left knee condition and paraesophageal and 
hiatal hernia with GERD, in the April 2006 rating decision.  
Although notified of the denial, the Veteran did not appeal 
that decision.

2.  Evidence received since the final April 2006 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for a left knee condition and 
paraesophageal and hiatal hernia with GERD.

3.  The Veteran does not currently have a diagnosis of a 
right knee condition.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final with respect to 
the Veteran's service connection claims for a left knee 
condition and paraesophageal and hiatal hernia with GERD 
incurred during the Veteran's military service.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
last prior final denial of the Veteran's service connection 
claims for a left knee condition and paraesophageal and 
hiatal hernia with GERD in April 2006.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  A right knee condition is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the AOJ to the Veteran dated in March 2005, 
November 2005, September 2007, December 2007, March 2008, and 
May 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection and secondary service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, the March 2006, September 2007, December 2007, 
March 2008, and May 2008 letters from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
 
In addition, with regard to new and material evidence claims 
for service connection for a left knee condition and service 
connection for paraesophageal and hiatal hernia with GERD, 
the December 2007 and May 2008 VCAA notice letters are 
compliant with the recent United States Court of Appeals for 
Veterans Claims (Court) decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006), since they sufficiently explained the 
bases of the prior denials (i.e., the deficiencies in the 
evidence when the claims were previously considered).  Thus, 
the Veteran has received all required notice in this case, 
such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the rating decisions on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini 
II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, VA medical 
examinations, and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements, 
hearing testimony, private medical evidence, lay statements 
made by family members, and "buddy" statements.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

New and Material Evidence to Reopen the Veteran's Left Knee 
Disorder Claim 

The Veteran maintains that he has a left knee disorder as 
secondary to an injury to his right ankle incurred during the 
Veteran's service.  See the Veteran's claim of July 2005.

The AOJ denied service connection for a left knee disorder, 
to include as secondary to a right ankle injury, incurred 
during the Veteran's service in the April 2006 rating 
decision.  The AOJ notified the Veteran of this decision and 
apprised him of his procedural and appellate rights.  The 
Veteran did not file a notice of disagreement (NOD) or a 
substantive appeal, thus not appealing that decision.  
Therefore, the April 2006 decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  The Court has held that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for a left knee disorder on the 
merits during the course of this appeal, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the AOJ is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim for service connection 
for a left knee disorder before proceeding to the merits on 
appeal.  If the Board finds that no new and material evidence 
has been received, that is where the analysis must end, and 
what the AOJ may have determined in that regard is 
irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for a left knee condition in August 2007.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of the VA] to consider the 
patently incredible to be credible").

In the prior final rating decision of April 2006, the AOJ 
denied the Veteran's claim for service connection for a left 
knee disorder because there was no medical evidence of a 
residual right ankle condition, nor competent evidence of a 
connection between the Veteran's left knee condition and any 
right ankle condition.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final rating decision.  The Veteran has specifically 
submitted the following evidence:  a private treatment record 
dated in August 2007 by J. Loewen, M.D., indicating a 
connection between the Veteran's service and a current left 
knee disorder (diagnosed as meniscus tears and significant 
chondromalacia); a private treatment record received by the 
Board in October 2007 by T. Cohoon, D.C., also indicating a 
connection between the Veteran's service and a current left 
knee disorder (stated as degeneration and soft tissue 
damage); as well as other medical records and statements.  
Thus, presuming the credibility of this evidence, these 
records provide new medical evidence of current left knee 
disorder and a connection of that disorder to the Veteran's 
service.  As such, this evidence relates to an unestablished 
fact necessary to substantiate his claim and raises a 
reasonable possibility of substantiating his claim for 
secondary service connection for left knee disorder; that is 
to say, this evidence is new and material and his claim is 
reopened.    

As new and material evidence has been received, the claim for 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).

New and Material Evidence to Reopen the Veteran's 
Paraesophageal and Hiatal Hernia with GERD Service Connection 
Claim 

The Veteran maintains that he currently experiences 
paraesophageal and hiatal hernia with GERD as a result of an 
injury incurred during the Veteran's service, when he was 
loading band equipment during a tour of Canada.  See the 
Veteran's claim of July 2005

The AOJ denied service connection for paraesophageal and 
hiatal hernia with GERD incurred during the Veteran's service 
in the April 2006 rating decision.  The AOJ notified the 
Veteran of this decision and apprised him of his procedural 
and appellate rights.  The Veteran did not file a NOD or a 
substantive appeal, thus not appealing that decision.  
Therefore, the April 2006 decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  The Court has held that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

The Board notes that although the AOJ has adjudicated the 
issue of service connection for paraesophageal and hiatal 
hernia with GERD on the merits during the course of this 
appeal, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the AOJ is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for paraesophageal and hiatal 
hernia with GERD before proceeding to the merits on appeal.  
If the Board finds that no new and material evidence has been 
received, that is where the analysis must end, and what the 
AOJ may have determined in that regard is irrelevant.

The Veteran filed a claim to reopen his previously denied 
claim for service connection for paraesophageal and hiatal 
hernia with gastroesophageal reflux disease (GERD) in October 
2007.  Therefore, the amended regulation for new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen filed on or after August 29, 2001.  

As previously indicated, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
Under the revised standards, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
in question is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary [of the VA] to 
consider the patently incredible to be credible").

In the prior final rating decision of April 2006, the AOJ 
denied the Veteran's claim for service connection for 
paraesophageal and hiatal hernia with GERD because:  there 
was no evidence that such a condition had worsened as a 
result of service, or any corroborating evidence of a loading 
incident.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final rating decision.  Specifically, the Veteran 
has submitted "buddy" statements dated in October 2007 and 
November 2007 from fellow service members, R.H. and P.R., 
corroborating elements of his account of an injury incurred 
moving band equipment in Canada; the Board has also obtained 
a translation of a STR from the Veteran's tour of Canada 
which had been written in French, also serving to some extent 
to corroborate the Veteran's account of an incurring 
incident.  Thus, presuming the credibility of this evidence, 
these records demonstrate corroborating evidence an incurring 
incident.  This evidence relates to an unestablished fact 
necessary to substantiate his claim and raises a reasonable 
possibility of substantiating his claim of service connection 
for paraesophageal and hiatal hernia with GERD; that is to 
say, this evidence is new and material and his claim is 
reopened.    

As new and material evidence has been received, the claim for 
service connection for GERD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009).

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

Analysis - Service Connection and Secondary Service 
Connection 
for a Right Knee Condition

The first requirement for any service-connection claim is the 
existence of a current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran claimed service connection for a 
bilateral knee condition.  See the Veteran's claim of August 
2007.  The Veteran has submitted medical evidence regarding 
treatment for his knees.  See the August 2007 private 
treatment record from Dr. Loewen.  

The first requirement for any service-connection claim, on 
either a direct or secondary basis, is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998.  In this regard, the medical evidence of record on 
whether the Veteran has a current right knee disorder 
includes favorable private medical evidence and unfavorable 
evidence from a VA examiner.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the 
physician reaches. . . . As is true with 
any piece of evidence, the credibility 
and weight to be attached to these 
opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive medical evidence, the first medical 
evidence of a right knee disorder is a private record from 
Dr. Lowen dated in August 2007.  Furthermore, a private 
treatment record dated in October 2007 by Dr. Cohoon 
indicates that the Veteran's "knees show soft tissue 
degeneration," and that "surgery has been recommended as an 
option by his orthopedic doctor."  However, these opinions 
do not appear to offer any basis for their diagnosis other 
than the Veteran's own history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's SMRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  The failure of the physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).

As to the negative opinion, in October 2007 a VA examiner 
noted the Veteran's history of a right ankle injury, as well 
as other history of strain to his knees.  After a thorough 
examination of the Veteran's right knee, the examiner 
concluded that the "[r]ight knee is absolutely normal."  
This particular opinion provided a thorough rationale for the 
conclusion reached, was based on a complete review of the 
claims file, and was supported by the evidence of record.  
Furthermore, there is no evidence of a magnetic resonance 
imaging (MRI) or x-ray diagnosis of any right knee disorder, 
as with the left knee.  Nor did the history of treatment by 
the Veteran's other private physicians dating back to 1986 
indicate a right knee disorder.  The Federal Circuit Court 
has held that an extensive lapse of time between the alleged 
events in service and the initial manifestation of the 
subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) 
(finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  This VA 
medical examiner's opinion was thorough, supported by an 
explanation, based on a review of the claims file, and 
supported by the evidence of record.  Therefore, in this 
case, the Board finds that the opinion from the VA examiner 
which found that the Veteran did not experience a current 
right knee disorder is more probative than the positive 
opinions of the private physicians.  The medical evidence of 
record simply provides more support for the negative opinion 
of the VA medical examiner.

The Board acknowledges the Veteran's contention that he 
experiences right knee pain.  See the June 2009 hearing 
transcript, pg. 11.  Pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran's 
record fails to indicate that the Veteran experiences any 
current condition identified as a right knee disorder.  

Given the weight of the medical evidence of record, the Board 
finds that the Veteran does not have a current diagnosis of a 
right knee disorder; therefore, without competent evidence of 
a current disorder service connection cannot be granted on 
either a direct or secondary basis.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements.  See Shedden, at 1167, Wallin at 512.  
Nor is there any basis to analyze the Veteran's chronic 
symptoms or continuity of symptomatology without a current 
illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for a 
right knee disorder in the light most favorable to the 
Veteran, the Board finds that the preponderance of the 
evidence is against service connection for a right knee 
disorder, on either a direct or secondary basis, and there is 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for a left knee disorder is reopened.  To 
this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for paraesophageal and hiatal hernia with 
GERD is reopened.  To this extent, the appeal is granted.

Service connection for a right knee disorder, to include as 
secondary to the service-connected right ankle disability, is 
denied. 


REMAND

In order to address the merits of the claims for service 
connection for paraesophegeal and hiatal hernia with GERD, a 
left knee condition, a low back condition, and a cervical 
spine condition the Board finds that additional development 
of the evidence is required in the form of a VA etiological 
examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

First, the Veteran contends he has current hiatal hernia with 
GERD that is attributable to an in-service incident caused by 
moving band equipment while with the NORAD band in Canada.  
See the Veteran's statement of August 2005.  

The Board notes that there are STRs from the Veteran's 
service tour in Canada, which are written in French.  The 
Board has obtained a translation of a portion of these 
records; however, only part of these records were able to be 
translated, as much of the remainder of the document was 
illegible.  In such a case, the Court has mandated that the 
VA has a heightened duty to assist a claimant in developing 
his claim when the Veteran's service treatment records (STRs) 
are not available for any reason.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has provided the VA with documents indicating a 
diagnosis of and treatment for his paraesophageal and hiatal 
hernia with GERD dated in March 2004, as well as a letter 
dated in August 2005 from D. Stoermer, M.D., indicating that 
the Veteran had been treated for his hiatal hernia in the 
90s.   As such, the Veteran has clearly been diagnosed with a 
paraesophageal and hiatal hernia with GERD.  The Veteran has 
also submitted two "buddy" statements from his service, as 
well as numerous personal statements regarding his in-service 
injury and its connection to his current disorder, although 
he has indicated that his hiatal hernia was only first 
diagnosed in the 1990s.  See the Veteran's July 2005 claim.  
As such, and given the added benefit-of the-doubt rule 
applicable due to the illegible records, the Board concedes 
the existence of an in-service incident.

The Veteran has indicated his belief that his paraesophageal 
and hiatal hernia with GERD is due to the muscle strain which 
he experienced during service.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to make such a 
determination.  See Layno, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  However, the Veteran has also submitted the 
August 2005 private treatment from Dr. Stoermer, which 
indicates a connection between the Veteran's in-service 
muscle strain and his current paraesophageal and hiatal 
hernia with GERD.  Dr. Stoermer did not review the Veteran's 
medical history, nor is there any rationale provided for this 
conclusion.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also, Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his/her opinion affects 
the weight or credibility of the evidence).  In addition, 
this opinion was not based on an objective review of the 
pertinent evidence in the claims file, but instead, relied 
mostly - if not entirely, on the Veteran's self-reported 
history.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (where the Court rejected a medical opinion where 
there was no indication the physician offering the opinion 
had reviewed the Veteran's STRs or any other relevant 
documents which would have enabled the physician to form an 
opinion on service connection on an independent basis).  As 
such, the medical treatment record provided by Dr. Stoermer 
is inadequate to allow the Board to grant the Veteran's 
claim.

Therefore, there is evidence of an injury, and evidence of a 
connection between that injury and the Veteran's 
paraesophageal and hiatal hernia with gastroesophageal reflux 
disease (GERD), but insufficient evidence for the Board to 
conclude that the Veteran's paraesophageal and hiatal hernia 
with GERD is actually connected to his service.  The standard 
for requiring a VA medical examination is "an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon, 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on the evidence 
of record and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine the etiology 
of the Veteran's paraesophageal and hiatal hernia with GERD, 
and in particular whether or not it is due to his in-service 
muscle strain.

Second, the two claims for service connection and secondary 
service connection for left knee and low back disorders will 
be addressed together, as they present similar issues to the 
Board.  The Veteran contends that his left knee and low back 
disorders are either directly due to an injury to his back 
during basic training, or secondary to a broken ankle which 
occurred during service.  See the Veteran's statement dated 
July 2005.  

In regards to his left knee, the Veteran was diagnosed with 
meniscus tears after a magnetic resonance imaging (MRI) was 
performed in a private treatment record dated in April 2007 
provided by Dr. Loewen.  As such, there is competent medical 
evidence that the Veteran currently experiences a left knee 
disorder.  In regards to his lower back, a VA medical 
treatment record reflects an x-ray conducted in March 2006 
which diagnosed the Veteran with degenerative disc disease 
and subluxation.  Thus, there is competent evidence of a low 
back disorder.  

The Veteran has provided the VA with private treatment 
records which indicate that his current left knee and low 
back disorders are the result of his service-connected 
residuals of a right ankle injury.  See private treatment 
records provided by various physicians dated in December 
2004, August 2005, August 2007, and October 2007.  These 
opinions characterize the Veteran's current left knee and low 
back disorders as being due to the altered gait caused by the 
residuals of the Veteran's in-service right ankle injury.  
However, as noted above, a medical history provided by a 
Veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also, 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion affects the weight or credibility of the evidence).  
In addition, this opinion was not based on an objective 
review of the pertinent evidence in the claims file, but 
instead, relied mostly - if not entirely, on the Veteran's 
self-reported history.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (where the Court rejected a medical 
opinion where there was no indication the physician offering 
the opinion had reviewed the Veteran's STRs or any other 
relevant documents which would have enabled the physician to 
form an opinion on service connection on an independent 
basis).  

The opinions rendered by the Veteran's private physicians did 
not involve a review of the Veteran's case file.  In this 
regard, one of the factors for assessing the probative value 
of a medical opinion is the physician's access to the claims 
file.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  An 
opinion that is based on review of the entire record may be 
more probative than an opinion that is based on reported 
history.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the private treatment records fail to clearly 
indicate whether the Veteran's service-connected residuals of 
a right ankle injury caused the Veteran's current left knee 
and lower back disorders on a direct, secondary, or even on 
the basis of aggravation of a non-service-connected disorder 
by the Veteran's service-connected residuals of a right ankle 
injury.  Nor do the private records provide a clear diagnosis 
of the Veteran's current left knee and lower back disorders.  
As such, the private medical treatment records which have 
been provided by the Veteran are inadequate to allow the 
Board to grant the Veteran's claim.

There are also two VA medical examinations dated in March 
2006 and October 2007 have indicated that the Veteran's left 
knee and low back disorders are not connected to his right 
ankle disability.  The VA medical examiners concluded that 
the left knee and low back disorders were too remote from the 
right ankle injury to allow them to conclude that these 
disorders were connected.  However, these two examinations 
were apparently conducted without a review of the most recent 
private treatment records provided by the Veteran.  This 
leaves the Board with contradictory diagnoses regarding the 
etiology of the Veteran's left knee and low back disorders.  
With the new evidence which has been provided by the Veteran, 
as well as the fact that the VA medical examinations have not 
addressed completely the issues of direct causation, 
secondary causation, and aggravation, and given the benefit 
of the doubt extended to the Veteran (see 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102), the Board is also unable to deny the 
Veteran's claims based on the VA medical examinations at this 
time.

As it stands, there is contradictory evidence provided as to 
the nature and etiology of the Veteran's left knee and low 
back disorders, and yet the Board has not been provided with 
sufficient information to allow the Board to reach a final 
decision on the Veteran's claims.  Therefore, in compliance 
with the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine whether the 
Veteran's current left knee and low back disorders may be 
connected to his military service as the direct result of an 
incident the in-service right ankle injury, as secondary to 
the Veteran's service-connected residuals of a right ankle 
injury, or as aggravated due to the Veteran's service-
connected right ankle injury.

Third, the Veteran contends that his cervical spine disorder 
is secondary to the residuals of an in-service jaw surgery.  
See the Veteran's December 2004 claim.  

The Veteran's medical treatment records contain records which 
indicate treatment for a cervical spine disorder as early as 
1986.  See the private treatment record dated in December 
2004 from Dr. Turney.  There is also a private treatment 
record dated in October 2007 by Dr. Cohoon indicating that 
the Veteran experiences a current cervical spine dysfunction.  
As such, the Board concludes that competent evidence has been 
presented of a current cervical spine disorder.  

When claiming service connection for a secondary condition, 
after showing that he has the claimed disorder as noted 
above, the Veteran must show that he has a currently service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran was service-connected for the residuals 
of a jaw surgery in March 1967 (now classified as service 
connection for bilateral temporomandibular join disease with 
multiple missing teeth associated with removal of a myxoma 
tumor and several molars).  Thus, the Veteran is currently 
service-connected for the residuals of jaw surgery.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  

Here, the evidence of record presents the Board with 
differing medical opinions as to whether the Veteran's 
cervical spine disorder is due to his residuals of a jaw 
surgery.  The Veteran has provided the VA with private 
treatment records which indicate that his current cervical 
spine disorder is the result of the residuals of his jaw 
surgery.  See private treatment records dated in December 
2004, and October 2007.  However, on the other hand, a VA 
medical examination dated in June 2006 has indicated that 
there is no link between the residuals of the Veteran's jaw 
surgery and his current cervical spine disorder.  This leaves 
the Board with contradictory, but inadequate, diagnoses of 
the etiology of the Veteran's cervical spine disorder.

As to the favorable medical evidence, the Veteran has 
provided a private treatment record dated in December 2004 by 
Dr. Turney which indicates that he treated the Veteran from 
1986-1999, and that the Veteran's jaw surgery caused 
"secondary problems in the cervical spine."  Furthermore, 
the October 2007 private treatment record indicates that the 
Veteran's "surgery on his right mandible in 1964 happens to 
be a major concerning factor to his neck pain and cervical 
spine dysfunction."  Dr. Cohoon also included a medical 
treatise reference which details how a jaw disorder can 
affect the cervical spine.  However, as noted above a medical 
history provided by a Veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also, Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion affects the weight or credibility of the 
evidence).  In addition, this opinion was not based on an 
objective review of the pertinent evidence in the claims 
file, but instead, relied mostly - if not entirely, on the 
Veteran's self-reported history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's STRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  

In this case, the private treatment records fail to clearly 
indicate whether the Veteran's service-connected residuals of 
a jaw surgery directly caused the Veteran's current cervical 
spine disorder on a direct, secondary, or even on the basis 
of aggravation of a non-service-connected disorder by the 
service-connected residuals of a jaw surgery. As such, the 
private medical treatment records which have been provided by 
the Veteran are inadequate to allow the Board to grant the 
Veteran's claim.

As to the negative opinion, the June 2006 VA examiner 
concluded that he did not "find any link between [the 
Veteran's] cervical spine condition and the TMJ condition]."  
This opinion was also thorough and based on an examination of 
the Veteran and a review of the claims folder.  However, the 
VA examination was apparently conducted without a review of 
the most recent private treatment records provided by the 
Veteran.  The Board also notes that the VA medical 
examination was not conducted by a specialist who may have 
more accurately been able to assess the connection between 
the Veteran's jaw surgery and its affect on his cervical 
spine.  This leaves the Board with contradictory, but 
inadequate, diagnoses regarding the etiology of the Veteran's 
cervical spine disorder.  With the new evidence which has 
been provided by the Veteran, as well as the fact that the VA 
medical examinations have not addressed completely the issues 
of direct causation, secondary causation, and aggravation, 
and given the benefit of the doubt extended to the Veteran 
(see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board is 
also unable to deny the Veteran's claims based on the VA 
medical examinations at this time.

As it stands, there is contradictory evidence provided as to 
the nature and etiology of the Veteran's cervical disorder, 
and yet the Board has not been provided with sufficient 
information to allow the Board to grant the Veteran's claim.  
Therefore, in compliance with the Court's decision in 
McLendon, a VA medical examination and opinion are needed to 
determine whether the Veteran's current cervical disorder may 
be connected to his military service on the basis of direct, 
secondary, or aggravation as due to the Veteran's jaw 
surgery.

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
medical examination, by an appropriate 
specialist, to determine the etiology of 
his paraesophageal and hiatal hernia with 
GERD.  He is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's current 
paraesophageal and hiatal hernia with 
GERD are the result of his military 
service - and, in particular, due to the 
muscle strain which the Veteran 
experienced due to moving band equipment 
during a tour of Canada.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

2.	Then, arrange for the Veteran to undergo 
an orthopedic VA examination to determine 
the nature and etiology of the Veteran's 
current left knee, low back, and cervical 
spine disorders.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of his 
pertinent medical history - including, 
in particular, the records of the 
treatment in question.  The examination 
report must indicate that such review was 
accomplished.

      First, based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions regarding the 
Veteran's left knee and low back 
disorders:

A)  Is it at least as likely as not 
(50 percent or more probable) that 
his current left knee and low back 
disorders are directly related to 
the Veteran's service, in particular 
the Veteran's in-service right ankle 
injury?

B)  If the answer is no, is it at 
least as likely as not that the 
Veteran's left knee and low back 
disorders are due to the Veteran's 
service-connected residuals of a 
right ankle injury?

C)  If the answer is no, is it at 
least as likely as not that the 
Veteran's left knee and low back 
disorders have been aggravated by 
the Veteran's service-connected 
right ankle disorder beyond the 
natural progression of the 
disorders?
 
If the etiologies of the Veteran's lower 
back and left knee disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
disorders are related to which 
factors/events, and to what degree the 
Veteran's current disorders are the 
result of each factor.  The examiner 
should clearly specify the rationale for 
any opinions expressed.  The examiner 
must address the Veteran's history of an 
in-service right ankle injury as well as 
the private medical evidence which has 
been provided by the Veteran.  If the 
requested medical opinions cannot be 
given, the examiner should state the 
reason why.

Second, based on a physical examination 
and comprehensive review of the claims 
file, the examiner is asked to provide an 
opinion responding to the following 
questions regarding the Veteran's 
cervical spine disorder:

A)  Is it at least as likely as not 
(50 percent or more probable) that 
his current cervical spine disorder 
is directly related to the Veteran's 
service, in particular the Veteran's 
in-service jaw surgery?

B)  If the answer is no, is it at 
least as likely as not that the 
Veteran's cervical spine disorder is 
due to the Veteran's service-
connected residuals of a jaw 
surgery?

C)  If the answer is no, is it at 
least as likely as not that the 
Veteran's cervical spine disorder 
has been aggravated by the Veteran's 
service-connected residuals of a jaw 
surgery beyond the natural 
progression of the disorder?
 
If the etiology of the Veteran's cervical 
spine disorder is attributed to multiple 
factors/events, the examiner should 
specify which disorders are related to 
which factors/events, and to what degree 
the Veteran's current disorders are the 
result of each factor.  The examiner must 
address the Veteran's history of an in-
service jaw surgery as well as the 
private medical evidence which has been 
provided by the Veteran.  If the 
requested medical opinions cannot be 
given, the examiner should state the 
reason why.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the claims for service 
connection for paraesophageal and hiatal 
hernia with GERD, a left knee condition, 
a low back condition, and a cervical 
spine condition in light of any 
additional evidence obtained since the 
October 2008 statement of the case (SOC).  
If these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims which are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


